Citation Nr: 0304767	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty in the Philippine Commonwealth 
Army from December 1941 to July 1942 and from June 1945 to 
September 1945.  He was a prisoner of war (POW) in the 
Philippines from April 1942 to July 1942.  

The veteran died in December 1991.  The appellant, the 
surviving spouse, filed an original death claim in June 2000.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied 
entitlement to service connection for the cause of the 
veteran's death.   


FINDINGS OF FACT

1.  As shown on the death certificate, the veteran died in 
December 1991 of cardiorespiratory failure as a result of 
hepatic coma and renal failure.  An underlying cause of death 
was chronic liver cirrhosis.  Other significant conditions 
contributing to death were chronic hypertensive 
cardiovascular disease, diabetes mellitus, and diabetic 
nephropathy.

2.  At the time of the veteran's death, approximately 46 
years after service, he was not service connected for any 
disability.

3.  The competent and probative evidence of record does not 
show that a disability related to active service was the 
principal or contributory cause of death. 


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records consist of a sworn affidavit for 
Philippine Army Personnel dated in June 1945 that shows no 
entries on the chronological records of wounds and illnesses 
incurred during active military service.  Further, a line is 
drawn through the space for entries.  The reports of physical 
examinations in June 1945 and September 1945 show that all 
body systems were found normal.  

According to the death certificate the veteran died at United 
Doctors Medical Center in Manila in December 1991.  The cause 
of death was cardiorespiratory failure as a result of hepatic 
coma and renal failure.  An underlying cause of death was 
chronic liver cirrhosis.  Other significant conditions 
contributing to death were chronic hypertensive 
cardiovascular disease, diabetes mellitus, and diabetic 
nephropathy.  There is no indication that an autopsy was 
performed.  

At the time of his death, the veteran was not service-
connected for any disability.

On August 9, 2000 the RO wrote to the appellant regarding the 
medical evidence needed to support her claim; however, the 
appellant failed to reply to the request for evidence.

On December 27, 2000 the RO wrote to the appellant regarding 
the passage of the Veterans Claims Assistance Act of 2000 
(VCAA).  She was notified as to the type of evidence needed 
to support her claim and what VA would do to assist.  

The appellant submitted names of physicians who had treated 
the veteran and the RO attempted to secure treatment records.  
In June 2001 the RO wrote to the appellant notifying her of 
the places from which the veteran's medical records had been 
requested.  

Records received from the Veterans Memorial Hospital in 
August 2001 show that the veteran was admitted for the first 
time in April 1977 for treatment of hypertensive 
cardiovascular disease and diabetes mellitus.  He was 
admitted in November 1977 for elevated blood pressure and the 
discharge diagnoses were the same as in April 1977.  In July 
1979 he was admitted for complaints of dizziness and 
headaches.  The discharge diagnoses were hypertensive 
cardiovascular disease, left ventricular hypertrophy, "CFC 
II-B", diabetes mellitus and non-specific gastroenteritis.  
In February 1984 he was admitted for complaints of nape pain.  
The assessment was hypertensive cardiovascular disease, not 
in failure, "CFC II-B" and rule out diabetes mellitus (by 
history).  

In August 2001, the RO received a March 2000 statement by the 
attending physician, Dr. RK (initials), who certified that 
the veteran was hospitalized for approximately eight days 
before his death in the hospital.  The diagnoses were severe 
hepatitis, diabetes mellitus, hypertensive cardiovascular 
disease and parenchymal renal disease with urinary tract 
infection.  Reports of clinical tests were included.  

Submitted into evidence was a statement written by Dr. VLG in 
December 1979 noting that the veteran was his patient and was 
under close clinical treatment and observation for 
hypertensive cardiovascular disease, arteriosclerosis, and 
essential hypertension.  He was advised to rest and continue 
medications up to March 1980.

Dr. VLG wrote in August 2001 that he could not provide 
clinical records of treatment of the veteran since the 
treatment was so many years earlier that the clinical records 
had been removed from his active files.  

Treatment records received from Madonna General Hospital show 
that the veteran was admitted two times.  He was first 
admitted in April 1990 due to dizziness and vomiting.  He was 
then admitted in December 1991 due to body weakness, loss of 
appetite and iceterosis.  A physical examination revealed 
icteric sclera.  Heart, lung and abdomen were essentially 
normal.  The discharge diagnosis was drug induced hepatitis 
and "N/D D.M.". 

The appellant listed Dr. OGA as having treated the veteran 
for diabetes off and on during 1983-1985.  A statement from 
Dr. OGA received in September 2001 notes that the veteran was 
his patient for diabetes but he could not certify details of 
date and medications because the records could no longer be 
retrieved.  He only kept records for five years.  

Records received from Don Manuel Lopez Memorial District 
Hospital in September 2001 show that the veteran was treated 
for hypertensive encephalopathy and N/D DM from March to July 
1984.  

Records from Veterans Memorial Hospital show an admission in 
February 1984 for treatment of hypertensive cardiovascular 
disease, cardiomegaly of the left ventricle, not in failure, 
CFC II-B; Type II diabetes mellitus; and pulmonary 
tuberculosis, minimal, activity undetermined. 

In the substantive appeal dated in June 2002 the appellant 
wrote that after the war, the veteran was pale and sickly and 
was brought to a medical doctor in Batangas City for medical 
attention.  He returned after only a few days, as his parents 
had no money to spend for a long treatment.  

There was only one medical practitioner in the place and the 
veteran went to see the only doctor if they had money.  
Furthermore, this only doctor died a long time ago and his 
clinic did not hold records that old.  

The appellant also recalled the veteran stating that he was 
not allowed by the Japanese Imperial Army to join the "Death 
March" due to his physical condition.  Instead of walking, 
he was loaded on a truck.

A statement received in October 2002 from the appellant notes 
that a Dr. RH was one of the doctors who treated the veteran 
right after his discharge from service but this doctor now 
resides in the United States and contact with him at the 
present time seemed impossible.  


Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312 (2002); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).




In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2002), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2002).

If a veteran is:

(1) A former prisoner of war and;

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the 
veteran was interned in climatic conditions consistent with 
the occurrence of frostbite; post- traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; and 
peripheral neuropathy except where directly related to 
infectious causes.  For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity.  38 C.F.R. § 3.309(c) (2002).


In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2002).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2002).




Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2002).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the appellant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary matter:  Duty to Assist and to Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified her of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and a supplemental statement of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  


The appellant was initially provided in August 2000 with 
information regarding the submission of a well-grounded 
claim.  After the passage of the VCAA, however, in December 
2000 the appellant was advised of the provisions of the VCAA, 
the evidence necessary to establish entitlement, what had 
been done on her claim and what information or evidence she 
needed to submit. 

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  

The RO has secured private medical records.  

In a statement received in October 2002 the appellant wrote 
that a Dr. RH was one of the doctors who treated the veteran 
right after his discharge from service but this doctor now 
resided in the United States and contact with him at the 
present time seemed impossible.  The Board notes, however, 
that in June 2002, the appellant wrote that a doctor the 
veteran had seen after the war had died a long time ago and 
the clinic did not have records.  In any case, she has not 
provided specific information regarding Dr. RH, and in fact, 
has stated that contact seemed impossible.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In its April 2002 statement of the case the RO provided the 
criteria of the VCAA and clearly indicated that it had 
considered them in the adjudication of the claimant's appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Cause of death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2002).

At the time of his death the veteran was not service 
connected for any disability.  

Service connection for the cause of his death may be 
established, however, by showing that the death was caused by 
a disability for which service connection could have been 
established.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.

As noted above, the veteran's certificate of death shows that 
he passed away in December 1991.  The immediate cause was 
cardiorespiratory failure as a result of hepatic coma and 
renal failure.  An underlying cause of death was chronic 
liver cirrhosis.  Other significant conditions contributing 
to death were chronic hypertensive cardiovascular disease, 
diabetes mellitus, and diabetic nephropathy.  Thus, the 
current disability requirement has been satisfied.   See 
Carbino, Hickson, supra.

Service medical records document no reference to the 
disabilities listed on the death certificate.  

There is no medical evidence linking the cause of death to 
service.

The Board initially notes that presumptive service connection 
for the cause of the veteran's death is not warranted.  In 
this regard, the cardiovascular-renal disease, including 
hypertension, liver cirrhosis and diabetes mellitus reported 
as the cause or underlying cause of the veteran's death on 
the death certificate, while subject to presumptive service 
connection, were not shown in service, and were not shown 
disabling to a compensable degree during the first post 
service year.  

The medical evidence of record indicates that the veteran's 
hypertensive cardiovascular disease and diabetes mellitus 
were first clinically shown in April 1977.  The other 
conditions that caused his death were first shown in December 
1991.  These were shown many years after the veteran's 
discharge from service in September 1945.


The Board also notes that presumptive service connection is 
possible for certain disorders for former POWs.  However, the 
diseases listed on the death certificate are not included in 
the list of diseases specified as to former POWs.  The 
medical evidence does not show that the veteran was diagnosed 
with or manifested to a degree of 10 percent or more any of 
the diseases specified as to former POWs.  38 C.F.R. § 3.309 
(c) (2002).  

The appellant's own opinions and statements asserting that 
the cause of the veteran's death is related to his military 
service are not competent evidence in this case.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Because the record does not contain evidence that the cause 
of the veteran's death was incurred in service, manifested to 
a compensable degree during the first post service year, and 
does not contain competent evidence of a relationship between 
the cause of death and the veteran's military service, the 
Board finds that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

